DETAILED ACTION
	This Office Action is responsive to the 08/08/2022 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the 05/09/2022 Non-Final Rejection (“Non-Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment has been entered. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Rejection. Support for the Amendment is found at least at the original claims.
Response to Arguments
Claim 1 was rejected under 35 U.S.C 103 as being unpatentable over JP2016122626A (Kashimura). 
Applicant has argued that Kashimura fails to teach the amended claim language.  See Remarks, pages 6-7 regarding the amended claim language specifying the first positive electrode active material is the large diameter particles and the second active material is the small diameter particles. This argument has been fully considered and is persuasive in view of the Amendment, therefore the rejection has been withdrawn.  
New grounds of rejection are asserted below in view of the amended claim language. 
Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the first positive electrode material or second positive electrode material can have a bimodal size distribution including both the large diameter particles and the small diameter particles, because claim 1, from which claim 6 depends, explicitly requires that the first material is the large particles and the second material is the small particles. The limitations of claim 6 conflict with the limitations of claim 1, thus claim 6 is indefinite. 

Claim Rejections - 35 USC § 103
Claims 1-3, 7-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20180090753 A1) in view of Paulsen (US 20130175469 A1).
Regarding claim 1, Li discloses a positive electrode material comprising a first positive electrode active material and a second positive electrode active material (abstract), 
wherein the positive electrode material has a bimodal particle size distribution including large diameter particles (P11, 10-14 microns) and small diameter particles (3-6 microns), and a difference in average particle diameter (D50) between the large diameter particles and the small diameter particles is 3 μm or greater (see disclosed particle sizes). 
Li further discloses Formula I, LixNiaCobMncO2, (abstract) which has a composition that overlaps with the claimed Formula I. 
Li teaches that both the large particle and the small particle are Formula I, thus Li does not teach Formula II. In the background section of the disclosure, Li teaches that doping with Al was known in the art (P4). 
In the same field of endeavor, Paulsen teaches an analogous art of a lithium transition metal oxide (abstract) for a cathode. Paulsen teaches that in the case of aluminum doped particles, it is desirable for small particles to have a higher aluminum content than larger particles because small particles pose a safety concern due to their relatively low thermal stability and aluminum increases the thermal stability (P46). Paulsen further teaches the aluminum concentration ranges from 12 mol% to 6 mol% which overlaps with the claimed Formula II (P46). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Li by doping the small particles with aluminum in a concentration of 12 mol% to 6 mol%, given that aluminum doping lithium transition metal oxide particles was already known in the art. One of ordinary skill in the art would expect that aluminum doping the small particles would increase thermal stability and safety. The resulting small particle material would have a composition of LixNiaCobMncO2 with added aluminum at 6 to 12 mol%, which overlaps with the claimed Formula II.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).
Regarding claim 2, Li teaches an average particle diameter of 10-14 microns for the large particles (P11). 
Regarding claim 3, Li teaches an average particle diameter of 3-6 microns (abstract).
Regarding claim 7, Li teaches a weight ratio of active materials of 5-9:1-5 (P12).
Regarding claim 8, Li teaches a coating layer including B (P14).
Regarding claim 10, Li teaches that the large particles are 10-14 microns and the small particles are 3-6 microns (P11), corresponding to a difference of 4-11 microns. 
Regarding claim 11, Li is silent regarding a current collector. Paulsen teaches a current collector, on which the active material is coated (P39). It would have been obvious to add a current collector to Lee for the purpose of conducting current to make a functional battery. 
Regarding claim 12, Li teaches a positive electrode, a negative electrode, an electrolyte, but is silent regarding a separator (P58). Paulsen teaches a separator between the cathode and anode (P59). It would have been obvious to add a separator to prevent physical contact between the electrodes in a functional battery. 
Regarding claim 13, Li teaches that the large particles are 10-14 microns and the small particles are 3-6 microns (P11), corresponding to a difference of 4-11 microns.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05). 
Regarding claim 14, Li teaches the coating is B2O3 at a weight percentage of 0.01-0.2% of the positive electrode material. The range taught by Li includes a quantity of B which overlaps with the claimed range of 100ppm to 10000ppm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05). 
Regarding claim 15, Li teaches the coating layer is coated on a surface of the positive electrode material (P25) which improves charging efficiency, capacity, and cycle performance. It would have been obvious to dispose the coating layer on the entire surface to achieve the disclosed benefits. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20180090753 A1) in view of Paulsen (US 20130175469 A1) as applied to at least claim 1 above, and further in view of Park (US 20160064730 A1)
Regarding claim 6, Li does not teach that at least one of the first positive electrode active material or the second positive electrode active material has a bimodal particle size distribution including the large diameter particles and the small diameter particles.
In the same field of endeavor, Park discloses an analogous art of a lithium transition metal oxide material for a positive electrode including Mn, Ni, and Co (abstract). Park further discloses a transition metal oxide with a bimodal particle diameter distribution (P12-13) which fills voids and contributes to a high density positive electrode. 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify at least one of the first positive electrode active material or the second positive electrode active material to have a bimodal particle diameter distribution containing the large and small particles, with the predictable result that such a modification would contribute to a high density positive electrode material. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20180090753 A1) in view of Paulsen (US 20130175469 A1) as applied to at least claim 1 above, and further in view of Kwak (US 20160254546 A1).
Regarding claim 16, Li is silent regarding a % coverage of the coating layer. 
Kwak teaches an analogous art of an alumina coating layer for a lithium transition metal oxide with a coverage of 30% to 50% based on a total surface area of the lithium transition metal oxide particles (P22). 
It would have been obvious to select a coverage of 5% to less than 100% for the coating of Li. One of ordinary skill in the art would have been motivated to select a suitable coverage for the coating layer of Li, and it would have been obvious to look to Kwak, given the structural similarities between B2O3 and Al2O3 which are both used as ceramic coating layers. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729